Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing him with the Office of Children and Family Services for a period of 18 months upon his admission that he violated a condition of his probation imposed in an order of disposition dated September 11, 2007. The Family Court has broad discretion in entering dispositional orders (see Family Ct Act § 141; Matter of Felipe G., 34 AD3d 477 [2006]; Matter of Neville G., 293 AD2d 471 [2002]). The record demonstrates that since October 2006 the appellant had violated a condition of his probation three times. The Family Court’s determination reflected careful consideration of the less-restrictive alternatives to the appellant’s placement and properly balanced the needs of the appellant and the need for the protection of the community (see Family Ct Act § 352.2 [2]). Moreover, as the appellant violated a condition of his probation imposed on September 11, 2007 he was no longer entitled to a dispositional hearing pursuant to Family Court Act § 360.3 (6) (see Matter of Edwin L., 88 NY2d 593, 601 [1996]).
*781In addition, the Family Court properly exercised its discretion in declining to credit the appellant’s detention time toward his placement under the dispositional order (see Family Ct Act § 353.3 [5]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]; Matter of Rashaad C., 28 AD3d 348, 348-349 [2006]; Matter of Nikson D., 15 AD3d 656 [2005]).
The appellant’s remaining contentions are without merit. Rivera, J.R, Angiolillo, Eng and Belen, JJ., concur.